Order settling receiver’s accounts in an action to foreclose a mortgage modified by reducing the allowance to the receiver from $687.48 to $274.98 and reducing the allowance to the attorney from $1,750 to $1,250, and as thus modified affirmed, without costs. There was no justification for the employment of an agent to collect the rents. The receiver should have done so. (Title Guarantee & Trust Co. v. Chambers Development Corp., 246 App. Div. 643; affd., 270 N. Y. 641; Pfeifer v. 1770 West Sixth Street Corp., 234 App. Div. 777.) Therefore, the disbursements to the agent should be deducted from the allowance which otherwise would have been made to the receiver. The allowance to the attorney for the receiver is excessive for the services rendered. The receiver should have paid the taxes as they accrued with more promptness but in view of the modification made in- the allowance to him, this phase will not be the subject of a surcharge. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.